Citation Nr: 0828297	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  01-02 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
lateral instability of the left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1949 to October 
1952 and from April 1955 to May 1960.

This appeal arises from a July 1999 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO), which effectuated a July 1999 decision of the 
Board of Veterans' Appeals (Board), which granted service 
connection for a left ankle disability.  The RO assigned a 20 
percent rating effective July 6, 1993.  

In October 2005, and October 2006 the Board remanded the 
appeal to the RO for additional development.  The requested 
development has been completed and the matter is now ready 
for appellate review.  


FINDING OF FACT

The veteran's left ankle disability is manifested by 
limitation of motion without ankylosis or neurologic 
impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
lateral instability of the left ankle have not been met at 
any time.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.71a, Codes 5270, 5271 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream elements  
Id.  There has been no allegation of prejudice in this case.

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  

The veteran was also afforded several VA examinations.  The 
veteran has objected to the conduct of the most recent VA 
examination, but there he has not disputed the accuracy of 
the specific findings, and the examination results were 
consistent with those reported after other recent 
evaluations.

Left Ankle

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 
4.59 (2005).

These provisions are, however, not for consideration where, 
as in this case, the veteran is in receipt of the highest 
rating based on limitation of motion and a higher rating 
requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 
(1997).

Diagnostic Code 5271 provides for a 10 percent rating for 
moderate limitation of motion of the ankle and a 20 percent 
rating for marked limitation of motion of the ankle.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal range of 
ankle motion is dorsiflexion to 20 degrees and plantar 
flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Ankylosis of the ankle in plantar flexion at less than 30 
degrees warrants a 20 percent rating.  A 30 percent rating is 
warranted if the ankylosis is in plantar flexion between 30 
and 40 degrees or in dorsiflexion between 0 and 10 degrees.  
A 40 percent rating is warranted if there is ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270.

At the time of a January 1996 VA examination the veteran's 
ankle was noted to be everted when standing.  Pain was 
present with inversion and eversion.  Crepitus was noted with 
active and passive motion.  The ankle dorsiflexed to 7 
degrees and plantarflexed to 35 degrees.  A diagnosis of 
degenerative joint disease of the left ankle was rendered at 
that time.  

Private X-rays of the veteran's ankle in August 1996 revealed 
minimal degenerative changes on the talonavicular joint.  The 
films were otherwise unremarkable.  

At a September 1998 VA fee-basis examination, the veteran 
reported intermittent aching pain.  Everyday living 
activities aggravated the pain in his left ankle.  The 
veteran used a support for the left ankle on occasion which 
did not provide sufficient relief.  He frequently used a cane 
and occasionally used crutches.  

The veteran noted poor circulation, giving way, swelling, 
popping, and grinding of the left ankle.  He also reported 
some discoloration of the left foot and toes.  The veteran 
used an ace bandage to support his left ankle, which did 
supply some relief of the pain on the left ankle.  

Physical examination revealed active dorsiflexion to 5 
degrees and passive dorsiflexion to 7 degrees.  Plantar 
flexion was to 12 degrees both actively and passively.  There 
was no additional limitation due to fatigue, weakness, or 
lack of endurance.  There was moderate lateral collateral 
ligament instability of the ankle.  There was also tenderness 
primarily over the lateral medial malleolus of the ankle.  No 
redness, heat, or abnormal movements were present.  

The gait was slightly antalgic on the left.  The veteran was 
unable to walk on his heels.  There were no callosities and 
no unusual shoe wear pattern.  There was also no ankylosis 
and no signs of inflammatory arthritis.  X-rays of the left 
ankle showed minimal degenerative changes of the 
talonavicular joint.  Diagnoses of chronic lateral 
instability of the left ankle; decreased range of motion of 
the left ankle, particularly dorsiflexion; and radiographic 
findings of talonavicular degeneration were rendered.  

The examiner stated that there were no findings of 
degenerative joint disease of the left ankle.  The x-rays 
indicated that the ankle joint (the talotibial and subtalar 
joints) were not involved with degenerative arthritis.  The 
degenerative arthritis of the ankle was mild and was 
described as occurring in the talonavicular joint, which was 
actually a joint of the hindfoot as opposed to the ankle 
itself.  Therefore, the service-connected injury of the ankle 
had not resulted in degenerative joint disease.  However, the 
service-connected injury had resulted in chronic lateral 
instability of the ankle.  

At the time of an October 1998 VA examination, the veteran 
complained that his ankle swelled and was painful.  He 
indicated that when the swelling occurred he could not use 
his ace bandage.  He also complained that his entire foot 
would go dead and that it took awhile to wake up.  

Physical examination revealed that the veteran limped over 
his left ankle.  He had large varicose veins in the left 
calf.  His left calf was slightly larger than the right.  
There was a lot of pain behavior with palpation.  There was 
no swelling.  He had tenderness laterally and pushed the 
examiner's hand away and withdrew with the slightest touch.  

With the veteran's knee bent, the examiner was able to get to 
14 degrees of dorsiflexion and to 50 degrees of plantar 
flexion as compared to 16 and 60 degrees on the right, 
indicating that there was a slight decrease of motion.  The 
veteran had lateral ligament laxity when the foot was 
inverted and when the veteran tried to resist the motion 
there was little resistance.  He simply quivered and did not 
give any pressure.  A diagnosis of ligament laxity of the 
left ankle in minor talar navicular joint was rendered.  

The examiner indicated that the veteran's lateral ligament 
laxity might be symptomatic.  He seemed to have a lot of pain 
behavior.  There were no arthritic changes.  He stated that 
at this point, the veteran's symptoms exceeded his physical 
findings.

May 1999 X-rays revealed that the joint spaces appeared 
intact.  A June 1999 X-ray revealed normal ankle mortise with 
mild osteophyte formation.  In contrast, an August 1999 X-ray 
revealed normal ankle mortise, no fracture, and normal 
alignment.  

At a May 2000 consult, the veteran complained of pain and 
weakness in the left ankle.  Range of motion showed slight 
limitation with pain in extreme inversion.  Strength was 4/5 
for plantar/dorsi flexion.  Inversion/eversion strength was 
3+ to 4/5.  The veteran ambulated with a normal gait pattern.  
As pain in the left ankle increased, he developed an antalgic 
gait.  It was the examiner's assessment that the veteran had 
chronic lateral sprain of the left ankle with intermittent 
pain and weakness of the evertor muscles.  

At the time of an August 2002 VA examination, the veteran 
reported using a cane when walking outdoors.  The veteran 
wore a removable brace on the left ankle.  The veteran had an 
unusual limp, favoring the left ankle, and at times he leaned 
heavily on the cane, and at other times did not appear to 
require the use of the cane at all to ambulate.  He had 
normal shoe wear pattern and no callosities.  There was no 
ankylosis and leg lengths were equal.  

At the time of a January 2003 consult, the veteran was noted 
to have 4/5 strength with plantar and dorsiflexion.  At the 
time of an April 2004 electromyographic nerve conduction 
velocity (EMG/NCV) examination, the veteran reported having 
pain to palpation of the left ankle, especially over the 
medial epicondyle.  Sensation appeared to be symmetric and 
within normal limits for the his age.  The veteran had 4/5 
give-away weakness for left ankle dorsiflexion.  EMG/NCV 
testing revealed no findings that would confirm a left tarsal 
tunnel compressive neuropathy.  The sensory responses were 
abnormal. bilaterally.  The examiner noted that these 
findings could be seen at this age as normal; a generalized 
primarily axonal sensory peripheral neuropathy could also 
give these findings.  

A March 2005 MRI revealed some mild degenerative bone 
changes; early degenerative changes in the posterior aspect 
of the tibiotalar joint as well as the anterior tibiofibular 
joint suggestive of a component of impingement at these 
levels; and diffuse subcutaneous edema circumferentially 
involving the ankle extending superiorly to involve the 
visualized portion of the distal tibia.  

At the time of a May 2005 podiatry consult, the veteran was 
noted to have a worsening of his ankle to the point where he 
now needed to walk with crutches.  The veteran was noted to 
have degenerative chronic changes in the posterior aspect of 
the ankle joint with more severe degenerative changes with 
osteophyte formation and impingement of the anterolateral 
aspect of the left ankle.  The examiner indicated that it was 
so painful that the veteran could barely bear weight on it.  
The examiner stated that the veteran's disability evaluation 
had increased.  

At the time of a September 2005 outpatient visit, the veteran 
3/5 muscle strength for the left lower extremity.  
Monofilament sensation was 5/5 and proprioception was intact.  
There was mild prominence of the left ankle joint with 
weakness on rotation, 2/5 strength.  

At the time of a January 2006 VA outpatient visit, the 
veteran had normal plantar flexion and dorsiflexion.  Muscle 
strength for dorsiflexors and plantarflexors was 4/5.  There 
was no significant gait pattern deviation.  

At a February 2006 VA examination, the veteran reported 
taking six tablets of hydrocodone per day.  He indicated that 
this provided no benefit.  The left ankle and foot condition 
was noted to be stable.  The veteran reported using a cane 
for walking outdoors.  He stated that he could walk four to 
six blocks with the cane.  He was able to walk two blocks or 
for 20 minutes without the use of a cane.  He wore normal 
shoes and had no braces or crutches.  There were no 
subluxations or dislocations involving the left ankle.  There 
was also no inflammatory arthritis and no swelling of the 
peripheral joints.  

Physical examination of the left ankle revealed a normal 
appearance.  The ankle had normal range of motion.  
Dorsiflexion was to 20 degrees and plantar flexion was to 45 
degrees without pain at various times.  At other times, he 
dorsiflexed to 10 degrees and plantar flexed to 20 degrees 
complaining bitterly of pain.  There were similar variable 
complaints of pain with inversion and eversion of the 
subtalar joint, which moved in a normal fashion.  He had 
normal pronation and supination.  The left foot had very 
minimal hallux positioning.  

The veteran had normal active and passive motion with small 
joints of the left foot and toes.  At various times, the 
veteran complained bitterly of pain with palpation all about 
the left heel and at other times he had no evident pain with 
palpation about the left ankle.  Both calves measured the 
same.  X-rays of the left ankle were normal with the mortise 
remaining intact without any narrowing or osteoarthritic 
changes or evidence of osteophyte formation about the ankle 
or foot.  A diagnosis of normal left ankle without neurologic 
or mechanical deficit was rendered.  

The examiner indicated that the body of the May 2006 MRI 
report indicated that the joint spaces showed no significant 
narrowing or osteoarthritic changes and that the diagnosis of 
impingement syndrome and osteoarthritis was made on the basis 
of some possibilities of their being abnormalities involving 
the soft tissues about the left ankle and foot.  He observed 
that the plain x-rays of the left ankle in 1996 were normal 
as were the x-rays taken of the ankle and foot at the time of 
the current examination and these were the best indicators of 
osteoarthritic changes of any significance, which were not 
evident.  The examiner noted that the veteran's subjective 
complaints regarding his left ankle and foot were simply not 
consistent with the normal examination of the left ankle and 
foot and the lack of muscle wasting along with normal skin 
wear patterns over the sole of the left foot.  

He noted that the veteran had both angry and loud complaints; 
however, the complaints were simply not consistent with the 
normal examination and normal plain x-rays of the left ankle 
and foot.  The examiner stated that the veteran had no 
significant impairment regarding any activities of work or 
daily living due to any condition involving the left foot or 
ankle.  He also noted that the veteran had negative DeLuca in 
that there was no apparent additional functional impairment 
following repetitive use.  

X-rays studies of the left ankle in April 2006 revealed 
calcaneal spurs and no acute bone finding.  

Analysis

The veteran has been given the highest possible disability 
evaluation for limitation of ankle motion under Diagnostic 
Code 5271.

The ranges of motion in the left ankle demonstrate that the 
veteran does not have ankylosis or limitation of motion akin 
to that of ankylosis, and examiners have confirmed that the 
veteran does not have ankylosis.  Ankylosis is "immobility 
and consolidation of a joint due to disease, injury, or 
surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) 
(citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 
1994) at 86).  Thus, an increased evaluation is not warranted 
under Diagnostic Code 5270.

While the veteran has disputed some of the findings reported 
on VA examinations, these findings do not pertain to the 
specific rating criteria for the left ankle disability.  The 
ankle disability is rated on the basis of limitation of 
motion and the ranges of motion reported on the examination 
were not disputed.

The competent medical evidence reflects consideration of the 
veteran's complaints of pain, weakness and fatigability by 
medical professionals.  The veteran is competent to report 
that he is worse or entitled to a higher evaluation.  
However, the observation of a skilled professional is more 
probative of the degree of the veteran's impairment.  Even 
when considering the additional limitation of motion caused 
by fatigue, weakness and flare-ups, neither the actual range 
of motion nor the functional limitation warrants an 
evaluation in excess of 20 percent for limitation of motion 
based upon the appropriate codes governing limitation of 
motion.  

In any event, the veteran is in receipt of the highest rating 
for limitation of motion and a higher rating requires 
ankylosis.  Hence, the provisions of 38 C.F.R. §§ 4.40, 4.45 
are not applicable.

There have also been no findings of neurological impairment 
related to the veteran's left ankle instability/disorder.  

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2007).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

The rating criteria contemplate the veteran's symptomatology.  
There has been no allegation of marked interference with 
employment and frequent periods of hospitalization have not 
not been demonstrated.  In the absence of exceptional 
factors, the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 20 percent for lateral instability 
of the left ankle at any time is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


